Citation Nr: 1453248	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a Department of Veterans Affairs disability compensation overpayment was properly created.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of March 2011 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the claim in September 2012 to afford the Veteran a Travel Board hearing.  He had the hearing in October 2012 before the undersigned. 


FINDINGS OF FACT

1. The Veteran's divorced his second wife in June 2006.

2. The Veteran's purportedly notified the Veterans Benefit Administration of the dissolution of his second marriage in June 2006.  This is not credible.

3. The Veteran married his third wife in October 2006 via common law marriage and by religious ceremony in June 2007.  He did not notify VA of this change until October 2010.

4. The Veteran was at fault for not notifying VA of this change in dependent status prior to October 2010; thus, from July 1, 2006, through October 2010, the Veteran incorrectly received additional VA compensation benefits for his second wife.



CONCLUSION OF LAW

An overpayment of disability compensation was properly created. 38 U.S.C.A. §§ 1115, 5112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 1.911, 3.401, 3.501 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duties to notify and assist under the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The Board has reviewed the evidence, and it finds the Veteran has had a fair opportunity to present argument and evidence in support of his challenge to the validity of the overpayment.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Background

Title 38 U.S.C.A. § 1115 provides for additional compensation for dependents.  The effective date of a reduction of compensation by reason of a divorce from a dependent of a payee shall be the last day of the month in which such divorce occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i). 


Factual Background 

The Veteran was first granted VA disability compensation in June 2002.  In August 2002, VA notified him that it had amended his compensation award to include "additional benefits for [his] spouse and child."  The letter stated:

You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid.

An April 2003 rating decision increased the Veteran's disability rating.  The April 2003 letter notifying the Veteran of the increase stated: 

We are paying you as a veteran with 2 dependents.  Your payment includes an additional amount for your spouse, D., and your child, L.  Let us know right away if there is any change in the status of your dependents (italics in original).

A September 2004 rating decision increased the Veteran's disability rating.  The September 2004 letter notifying the Veteran of the increase included the identical statement quoted in the aforementioned April 2003 statement.

In July 2005, the Veteran submitted a Request for Approval of School Attendance for his daughter.  In September 2005, VA notified the Veteran it had amended his compensation award to reflect his daughter's school attendance.  The September 2005 letter included the identical statements quoted in the aforementioned August 2002 statement.  

In August 2006, VA notified the Veteran it had amended his compensation award to reflect his daughter's revised graduation date of February 2010.  The letter included the identical statements quoted in the aforementioned August 2002 statement.  

In March 2007, VA notified the Veteran it proposed to reduce his disability rating from 90 percent to 80 percent.  

An April 2007 Report of Contact indicates the Veteran notified VA his daughter would graduate in December 2010.  Nothing indicates he discussed his marital status.

In July 2007, VA reduced the Veteran's disability rating.  He did not appeal.  Thus, his October 2011 statement that his records show his current rating as 90 percent is incorrect.

Pursuant to an October 2010 telephone call with the Veteran, VA notified him in December 2010 that his failure to notify VA of his divorce from his second wife created an overpayment, the amount of which would be determined.  In March 2011, VA notified him that his second wife was removed as his dependent, effective July 2006.  

In June 2011, VA notified him that his third wife was added as his dependent, effective October 2010, "the date [he] reported her as [his] spouse."  In the same month, VA also notified him of the amount of his overpayment - $6, 313.00.

The Veteran testified in October 2012 that he called the RO "twice" in June 2006 within "3 or 4 days of actually receiving the divorce" to notify VA he had divorced his second wife (hearing transcript, p. 5).  He further testified that he expected to receive written confirmation of the change - as he had with past dependency changes - but that he never did.  Id.  Moreover, he testified that he knew 1) his compensation would be reduced by removing his second wife from his award, and 2) notwithstanding his purported notification, his compensation remained unchanged (hearing transcript, p. 8).  Indeed, when the undersigned asked the Veteran if this second fact made him "think that maybe [VA] hadn't processed" the marital status change, the Veteran responded "it probably did."  Id.


Analysis

The law, as noted above, clearly indicates that, upon divorce, the Veteran's compensation will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501(d)(2).  Additionally, the law clearly indicates that, upon marriage, the Veteran's compensation will be increased effective the date of marriage, if proof of the marriage is received within a year of the date of the marriage; otherwise, the compensation cannot be increased earlier than the date of VA's receipt of notice of the marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401.

For the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

The Veteran contests 1) the timing of his second wife's removal from his disability award, and 2) the timing of his third wife's addition of his third wife to the award.  At worst, he believes VA overpaid him by four months.  See VA Form 9.

Every time the Veterans Benefit Administration (VBA) modified the Veteran's compensation award, VBA notified him of the impact of the dependency status upon the award and advised him to notify VBA immediately of changes to that status.  Therefore, the Board does not find the Veteran's testimony credible regarding his purported notification of the dissolution of his second marriage.  Given the record, the Board would expect VBA to have confirmed the marital status change in writing, as was its custom for all other dependency changes.  Furthermore, sole administrative error requires the Veteran to have been unaware of the erroneous award.  Assuming arguendo the Veteran notified VBA of his marital status change in June 2006, he testified in October 2012 that he knew his compensation should have been reduced, but that it was not.  

Also, the Board notes the Veteran's treatment through the VA Medical System and that he disclosed his divorce to his physicians, and by extension, the Veterans Health Administration.  However, his argument is insufficient to grant the relief sought.  The VA Medical System staff is not authorized, pursuant to 38 C.F.R. § 3.100, to receive that information.  That authorization extends only to employees of the VBA, while the VA Medical System staff is within the jurisdiction of the Veterans Health Administration.

Title 38 C.F.R. § 3.401(b)(1)(i) controls the effective date of the addition of the Veteran's third wife to his award.  Specifically, the effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof.  

For the foregoing reasons, the Board finds the Veteran did not notify VBA of his marital status change until October 27, 2010, the date of the October 2010 telephone call cited above.  Therefore, the overpayment in this case was not created solely as a result of VA administrative error, and the debt is held to have been properly created.  The Veteran's second wife was properly removed from his award on July 1, 2006, and his third wife was properly added to his award in November 2010.  

The Board notes that its current decision is limited solely to the issue of whether the overpayment in question was properly created.  In reviewing the evidence, the Board has not identified any statement by the Veteran which can be construed as a claim for waiver of the overpayment.  Based on this decision, if the Veteran wishes to seek waiver of the overpayment he is free to file such claim with the RO.  

ORDER

The overpayment of VA compensation benefits was properly created and the Veteran's claim is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


